Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 2/7/22.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein a duration of each state and a timing transition between the states is indicated by a switching control signal received by the power stage; current sense circuitry configured to measure current flowing through at least one of the switch devices; and timing circuitry configured to adjust the timing transition between the switching states so as to change an effective duration of the first switching state and/or the second switching state relative to a reference duration defined by the switching control signal, wherein the adjustment to the timing transition is based on the magnitude of the current measured by the current sense circuitry.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...wherein a duration of each state and a timing transition between the states is indicated by the corresponding switching control signal generated by the controller; current sense circuitry configured to measure current flowing through at least one of the switch devices; and timing circuitry configured to adjust the timing transition between the switching states so as to change an effective duration of the first switching state and/or the second switching state relative to a reference duration defined by the switching control signal generated by the controller for the phase that includes the power stage, wherein the adjustment to the timing transition is based on the magnitude of the current measured by the current sense circuitry and independent of the current measured for the other power stages of the same phase.” in combination with the additionally claimed features, as are claimed by the Applicant.
...wherein a duration of each state and a timing transition between the states is indicated by the corresponding switching control signal generated by the controller; current sense circuitry configured to measure current flowing through at least one of the switch devices; and timing circuitry configured to adjust the timing transition between the switching states so as to change an effective duration of the first switching state and/or the second switching state relative to a reference duration defined by the switching control signal generated by the controller for the phase that includes the power stage, wherein the adjustment to the timing transition is based on the magnitude of the current measured by the current sense circuitry and independent of the current measured for the other power stages of the same phase.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11196342, Tang; Benjamim et al., discloses a multiphase regulator with phase current testing using ramp current patterns.
US 20060001408, Southwell; Scott Wilson et al. , discloses a digital calibration with lossless current sensing in a multiphase switched power converter.
US 20090058379, Sreenivas; Venkat, discloses a method and apparatus for equalizing phase currents in multiphase switching power converters.
US 20090121695, Pierson; Richard et al. , discloses a methods and apparatus for a multiphase power regulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838